Opinion by
Trexler, J.,
On November 6, 1921, the appellants took title to a property on Kirkpatrick Street, Pittsburgh. There is nothing upon the face of the deed to show that they had anything but the absolute title. They, however, executed a declaration of trust in which they acknowledged and declared that they held the property in trust for the use and benefit of the congregation of the Church of God and Saints of Christ in the City of Pittsburgh, Pennsylvania. They procured an insurance on the property, taking the policy in their own names. The policy con*339tained the usual clause: “This entire policy shall be void......if the interest of the insured be other than unconditional and sole ownership.” Afterwards the building erected on the lot was destroyed by fire and suit was brought on the policy to recover the loss in the names of the plaintiffs who held the title. There is no question as to the status of the parties. The plaintiffs held the legal title and the property belonged to the religious organization. There seems, therefore, to be a clear violation of the provision of the policy. The par- ' ties bringing the suit have suffered no loss. Not being the owners of the property they had no insurable interest and if they held the property as trustees there should have been some intimation of that fact conveyed to the insurer. No interest in a third party was disclosed. It will do no good to review the cases upon which the appellant relies. In all of them there was some actual in.terest in the insured. Where there is an insurable interest and the loss therefore falls upon the party who takes out the insurance, the courts will carry out the purpose of the contract as far as possible, even though the insured may not have a perfect legal title to the property. Where the company has notice of the status of the plaintiff, the court will sustain the contract, but there is no proof, in this case that any one who was connected with the company had disclosures of the facts, and thus the company was not bound to know that the plaintiffs were not the real owners but were holding the title merely as trustees. This trouble could have been avoided entirely had the parties to the contract disclosed the nature of their ownership, but under the circumstances the court was undoubtedly right in holding that there could be no recovery on the policy. See Elliott v. Teutonia Ins. Co., 20 Pa. Superior Ct. 359; Schiavoni v. Dubuque F. & M. I. Co., 48 Pa. Superior Ct. 252.
The judgment is affirmed.